329 F.2d 645
Ernest C. JOHNSON, Appellant,v.Dr. John P. SHOVLIN, Superintendent of Farview StateHospital, Waymart, Pa.
No. 14705.
United States Court of Appeals Third Circuit.
Submitted March 12, 1964.Decided April 13, 1964.

Mr. Ernest C. Johnson, pro se.
Walter A. Alessandroni, Atty. Gen., Harrisburg, for appellee.
Before BIGGS, Chief Judge, and HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The appeal of the petitioner appellant from the decision of the court below denying him a writ of habeas corpus is without merit.  Consequently, the order appealed from will be affirmed.